Citation Nr: 0711078	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-28 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to February 
1993.  

In October 2005, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

In December 2005, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  


FINDINGS OF FACT

1.  The veteran failed to report without good cause for a 
VA examination scheduled in May 2006 to determine the 
nature and likely etiology of her claimed right knee pain.  

2.  The veteran is not shown to have current right knee 
disability, including patellofemoral syndrome, due to any 
event or incident of her period of active service; nor is 
any shown to have been caused or aggravated by her service-
connected left knee disability.  


CONCLUSION OF LAW

The veteran does not have a right knee disability, 
including patellofemoral syndrome, due to disease or injury 
that was incurred in or aggravated by service, nor is any 
proximately due to or the result of the service-connected 
patellofemoral syndrome of the left knee.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310, 3.655 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
her claim of entitlement to service connection for right 
knee disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in June 2003 and February and April 2004, 
the RO informed the veteran that in order to establish 
service connection for right knee disability, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claim; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of her 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's 
notified the veteran and her representative of the evidence 
which had been obtained in support of the veteran's appeal.  

Following such notices, the RO granted the veteran 
additional time to develop the record.  The veteran 
submitted additional evidence and underwent VA examinations 
in September 2003 and September 2004.  She also had her 
videoconference hearing with the undersigned Veterans Law 
Judge.  

The veteran also was afforded an opportunity to have 
another VA examination in May 2006.  Thereafter, the RO 
readjudicated her appeal.  Thus, the veteran has had ample 
opportunity to participate in the development of her 
appeal.  

In reviewing this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In September 2006, the Appeals Management 
Center in Washington, D.C., included such notice in an 
SSOC.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support her claim of service 
connection for right knee disability.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support that claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the issue on appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of her claim of service connection for right 
knee disability.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, a careful review of the service medical 
records shows that, in March 1992, the veteran complained 
of bilateral knee pain.  However, there was no right knee 
pathology or diagnosis recorded during service.  

The veteran was first reported to have patellofemoral 
syndrome in 2004, over 10 years after service, during 
treatment at a service medical facility.  
However, a VA examination performed in September 2004 found 
that the veteran had only knee pain without objective 
findings.  

While a VA examiner earlier in September 2003 opined that 
the "wear and tear" and pain of service contributed to 
the veteran's current anterior knee pain, the findings were 
negative for right knee pathology.  

In June 2004, a service health care provider also opined 
that it was "possible that the current condition [might] 
have been precipitated by her past military activity."  
This was identified as being anterior knee pain.  

While it is the policy of VA to administer the law under a 
broad interpretation, the evidence must present a plausible 
basis that the claimed disability is related to service.  
Such relationship must fall within the range of probability 
as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  

Not only was each of these opinions couched in terms of 
possibility rather than probability, neither the VA 
examinations, nor the June 2004 medical report served to 
provide a diagnosis to explain the veteran's claimed right 
knee pain.  

Significantly, the Board notes in this regard that the 
service medical records were negative for a diagnosis of 
patellofemoral syndrome referable to the right knee.  

Although service connection was previously granted for left 
knee disability, this action was based on actual findings 
of left knee patellofemoral syndrome recorded during the 
veteran's period of service.  

The other reports of a relationship between the claimed 
right knee disorder and service come from the veteran and 
her family members and friends.  As a lay persons, however, 
they are only qualified to report on matters which are 
capable of lay observation, such as documenting the 
veteran's history of having right knee pain.  

They are not shown to be qualified to render opinions which 
require medical expertise, such as providing a diagnosis as 
to current disability or identifying the cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In order to obtain a diagnosis referable to current right 
knee disability, the Board requested that the veteran be 
afforded a VA examination in order to evaluate the reported 
right knee pain.  

Significantly, without explanation, the veteran is shown to 
have failed to report for the VA examination scheduled in 
May 2006 for the purpose of evaluating her claimed right 
knee disorder.  

In October 2006, the veteran's representative asserted that 
she was never notified of the VA examination.  A careful 
review of the record, however,  shows otherwise.  

By a letter, dated April 21, 2006, the RO notified the 
veteran that she was being scheduled for the examination 
and that the VA medical facility nearest to her would 
notify her of the date, time and place of that examination.  

The veteran was further informed of the potential 
consequences for failing to report for such examination 
without good cause.  

The veteran was also told that, if she was unable to keep 
the appointment, she should notify the medical facility in 
question.  If she wished to be rescheduled, she was told 
that VA would do its best to accommodate her.  

In a letter, dated on April 24, 2006, the VA Medical Center 
notified the veteran that an VA examination was scheduled 
for May 3, 2006 at 9:00 AM.  She was given a telephone 
number to call if she had any questions regarding her 
appointment.  

The veteran did not report for the VA examination, and on 
May 3, 2006, the VA Medical Center notified her that the 
examination request had been returned to the RO.  She also 
was informed that, if she wished to be considered for 
another VA examination, she should contact the RO.  

All of the foregoing notices were sent to the veteran at 
her last reported address of record, and none was returned 
as undeliverable.  

In February 2007, the veteran's representative asserted 
that there might have been mitigating circumstances as to 
why the veteran did not report for the May 2006 VA 
examination.  Neither the representative, nor the veteran 
has identified any such circumstances.  

Accordingly, as the veteran failed to report without good 
cause for the scheduled VA examination, the Board must 
undertake now to review the veteran's claim in light of the 
evidence of record, as provided by 38 C.F.R. § 3.655(b).  

Based on the evidence discussed hereinabove, and absent 
competent evidence to establish the presence of current 
disability due to service, the Board finds that service 
connection for a right knee disorder must be denied.  




ORDER

Service connection for a claimed right knee disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


